Exhibit 10.2

EXECUTION COPY

 

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT

Dated as of August 16, 2013

among

PLAINS ALL AMERICAN PIPELINE, L.P.,

and

PLAINS MIDSTREAM CANADA ULC,

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent and Swing Line Lender,

BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as L/C Issuers,

and

The Other Lenders Party Hereto

DNB BANK ASA, NEW YORK BRANCH, JPMORGAN CHASE BANK, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

DNB MARKETS, INC., J.P. MORGAN SECURITIES LLC and

WELLS FARGO SECURITIES, LLC,

as

Joint Lead Arrangers and Joint Book Managers

Senior Unsecured Revolving Credit Inventory Facility

 

 

 



--------------------------------------------------------------------------------

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of the
16th day of August, 2013, is by and among PLAINS ALL AMERICAN PIPELINE, L.P.
(the “Company”), PLAINS MIDSTREAM CANADA ULC, a British Columbia unlimited
liability company (formerly an Alberta unlimited liability corporation)
(“PMCULC”, and, together with the Company, the “Borrowers” and individually, a
“Borrower”), BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer, WELLS FARGO BANK, NATIONAL ASSOCIATION, as an L/C Issuer, and
the Lenders party hereto.

W I T N E S S E T H:

WHEREAS, the Company, certain Subsidiaries of the Company from time to time
party thereto, Administrative Agent, Swing Line Lender, the L/C Issuers and
Lenders entered into that certain Credit Agreement dated as of August 19, 2011,
as amended by First Amendment to Credit Agreement dated June 27, 2012 (as
heretofore amended, the “Original Agreement”) for the purposes and consideration
therein expressed; and

WHEREAS, DNB Bank ASA, New York Branch, JPMorgan Chase Bank, N.A. and Wells
Fargo Bank, National Association, as Co-Syndication Agents, and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, DNB Markets, Inc., J.P. Morgan Securities
LLC and Wells Fargo Securities, LLC, as Joint Lead Arrangers and Joint Book
Managers, have, at the Company’s request, syndicated and arranged for an
extension and other amendments to the Original Agreement, and pursuant thereto,
the Borrowers, Administrative Agent, Swing Line Lender, L/C Issuers and the
Lenders party hereto desire to amend the Original Agreement for the purposes
described herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I. — Definitions and References

§ 1.1. Terms Defined in the Original Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Original Agreement shall have the same meanings whenever used in this Amendment.

§ 1.2. Other Defined Terms. Unless the context otherwise requires, the following
terms when used in this Amendment shall have the meanings assigned to them in
this § 1.2.

“Amendment” means this Second Amendment to Credit Agreement.

“Amendment Effective Date” has the meaning specified in § 3.1 of this Amendment.

“Credit Agreement” means the Original Agreement as amended hereby.

 

1



--------------------------------------------------------------------------------

ARTICLE II. — Amendments

§ 2.1. Definitions.

(a) Applicable Rate. The table set forth in the definition of “Applicable Rate”
set forth in Section 1.01 of the Credit Agreement is hereby amended in its
entirety to read as follows:

Applicable Rate

 

Pricing Level

  

Debt Ratings S&P/Moody’s

   Facility
Fee     Eurocurrency Rate  Loans,
Letters of Credit and
Canadian BA’s     Base Rate Loans  and
Canadian Prime
Rate Loans  

1

   A- / A3 or higher      0.100 %      0.900 %      0.000 % 

2

   BBB+ / Baa1      0.125 %      1.000 %      0.000 % 

3

   BBB / Baa2      0.175 %      1.075 %      0.075 % 

4

   BBB- / Baa3      0.225 %      1.275 %      0.275 % 

5

   BB+ / Ba1 or lower      0.300 %      1.450 %      0.450 % 

(b) Canadian Dollar Sublimit. The reference to “$600,000,000” in the definition
of “Canadian Dollar Sublimit” set forth in Section 1.01 of the Original
Agreement is hereby amended to refer instead to $1,000,000,000.

(c) Change in Law. The reference to “United States regulatory authorities” in
clause (y) of the proviso at the end of the definition of “Change in Law” set
forth in Section 1.01 of the Original Agreement is hereby amended to refer
instead to “United States or foreign regulatory authorities”.

(d) Designated Borrower Sublimit. The definition of “Designated Borrower
Sublimit” set forth in Section 1.01 of the Original Agreement is hereby deleted
in its entirety.

(e) Eurocurrency Rate. The definition of “Eurocurrency Rate” set forth in
Section 1.01 of the Original Agreement is hereby amended in its entirety to read
as follows:

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan:

(i) in the case of Eurocurrency Rate Loan denominated in Dollars, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), as published by
Reuters or a successor thereto (or such other commercially available source
providing quotations of LIBOR as may be designated by the Administrative Agent
from time to time) or comparable replacement therefor as requested by the
Company or proposed by the Administrative Agent and, in each case, as approved

 

2



--------------------------------------------------------------------------------

by the Administrative Agent and the Company, at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; or (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch (or other Bank of America branch or Affiliate)
to major banks in the London or other offshore interbank market for such
currency at their request at approximately 11:00 p.m. (London time) two Business
Days prior to the commencement of such Interest Period; and

(ii) in the case of a Eurocurrency Rate Loan denominated in Canadian Dollars, at
a rate per annum equal to CDOR for a Canadian BA in such amount with a term
equivalent to such Interest Period for such Loan; and

(b) for any interest calculation with respect to (i) a Base Rate Loan or a Swing
Line Loan based on the Eurocurrency Rate denominated in Dollars, on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day and (ii) a Swing Line Loan based on the Eurocurrency Rate denominated in
Canadian Dollars, on any date, the rate per annum equal to CDOR for a Canadian
BA in such amount with a term of one month commencing on that day.

(f) Interest Period. The reference to “fourteen days,” in the definition of
“Interest Period” set forth in Section 1.01 of the Original Agreement is hereby
deleted in its entirety.

(g) Maturity Date. The definition of “Maturity Date” set forth in Section 1.01
of the Original Agreement is hereby amended in its entirety to read as follows:

“Maturity Date” means the later of (a) such date that is five years from the
“Amendment Effective Date” (as such term is defined in that certain Second
Amendment to Credit Agreement dated August 16, 2013 amending this Agreement) and
(b) if the Maturity Date then in effect is extended pursuant to Section 2.14,
such extended Maturity Date; provided, however, that if such date does not
satisfy clause (a) of the definition of “Business Day,” the Maturity Date shall
be the next preceding Business Day; provided, that such local time shall be no
earlier than 12:00 noon, Eastern time.

§ 2.2. Committed Loans. Clause (iii) in the proviso to the first sentence of
Section 2.01 of the Original Agreement is hereby deleted in its entirety and
clause (iv) therein is hereby redesignated as clause (iii).

§ 2.3. Borrowings. The reference to “fourteen days,” in the proviso in the first
sentence of Section 2.02 of the Original Agreement is hereby deleted.

 

3



--------------------------------------------------------------------------------

§ 2.4. Letters of Credit. Clause (y) in the proviso to the first sentence of
Section 2.03(a)(i) of the Original Agreement is hereby deleted in its entirety
and clause (z) therein is hereby redesignated as clause (y).

§ 2.5. Termination or Reduction of Commitments. The references to “the Canadian
Dollar Sublimit, the Designated Borrower Sublimit or the Swing Line Sublimit” in
clause (iv) of the first sentence and in the third sentence of Section 2.06 of
the Original Agreement are hereby amended to refer instead to “the Canadian
Dollar Sublimit or the Swing Line Sublimit”.

§ 2.6. Calculation of Interest and Fees. The reference to “and Canadian Prime
Rate Loans” in the first sentence of Section 2.10 of the Original Agreement is
hereby amended to refer instead to “, Canadian Prime Rate Loans and Eurocurrency
Rate Loans denominated in Canadian Dollars”.

§ 2.7. Capital Requirements. The reference to “capital requirements” in the
first sentence of Section 3.04(b) of the Original Agreement is hereby amended to
refer instead to “capital or liquidity requirements”.

§ 2.8. Commitments. Schedule 2.01 to the Original Agreement is hereby amended in
its entirety to read as set forth on Schedule 2.01 attached hereto. Each Lender
that did not have a Commitment prior to its execution of this Amendment is
hereby added to the Credit Agreement as a Lender with a Commitment as provided
above.

§ 2.9. Prior Appointment of Wells Fargo Bank, National Association as an L/C
Issuer. Each Borrower hereby acknowledges and agrees that the prior appointment
of Wells Fargo Bank National Association (“Wells Fargo”) as an L/C Issuer, and
the consent of Wells Fargo to such appointment as an L/C Issuer under the Credit
Agreement, is limited to the issuance by Wells Fargo of Letters of Credit at any
time outstanding in an aggregate outstanding amount not to exceed $25,000,000.

§ 2.10. Ratable Committed Loans. In connection herewith, on the Amendment
Effective Date, Borrowers, Administrative Agent and Lenders shall make
adjustments to the outstanding principal amount of Committed Loans (but not any
interest accrued thereon prior to the Amendment Effective Date), including the
borrowing of additional Committed Loans and/or repayment of outstanding
Committed Loans, plus all applicable accrued interest, fees and expenses, as
shall be necessary to provide for Committed Loans hereunder by each Lender in
the amount of its Applicable Percentage of all Committed Loans as of the
Amendment Effective Date, but in no event shall such adjustment of any
Eurocurrency Rate Loans (i) constitute a payment or prepayment of all or a
portion of any such Eurocurrency Rate Loans or (ii) entitle any Lender to any
reimbursement under Section 3.05 of the Credit Agreement, and each Lender shall
be deemed to have made an assignment of its outstanding Committed Loans under
the Credit Agreement, and assumed outstanding Committed Loans of other Lenders
under the Credit Agreement, as may be necessary to effect the foregoing.

 

4



--------------------------------------------------------------------------------

ARTICLE III. — Conditions of Effectiveness

§ 3.1. Amendment Effective Date. This Amendment shall become effective as of the
date first written above (the “Amendment Effective Date”), upon the satisfaction
of the following conditions precedent

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or other electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, if applicable, each dated the Amendment
Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Amendment Effective Date and in the case of financial
statements, the date or period of such financial statements) and each in form
and substance reasonably satisfactory to the Administrative Agent:

(i) executed counterparts of this Amendment, sufficient in number for
distribution to the Administrative Agent, each Lender and each Borrower;

(ii) if so requested within three Business Days prior to the Amendment Effective
Date, a Note executed by each Borrower in favor of each requesting Lender;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents delivered pursuant to this §3.1 to which such Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party, General Partner and GP LLC
is duly organized or formed, and that each of the Company and each Designated
Borrower is validly existing and in good standing in its jurisdiction of
organization, issued by the appropriate authorities of such jurisdiction;

(v) favorable opinions of (A) Richard McGee, Esq., General Counsel for the
Company and PMCULC, (B) Fulbright & Jaworski L.L.P., special Texas and New York
counsel to the Company and PMCULC and (C) Patterson Adams, special Canadian
counsel to PMCULC, addressed to the Administrative Agent and each Lender;

(vi) the audited consolidated balance sheet of the Company and its Subsidiaries
for the fiscal years ended December 31, 2010, December 31, 2011 and December 31,
2012, and the related consolidated statements of income or operations and cash
flows for such fiscal years and partners’ capital of the Company and its
Subsidiaries, including the notes thereto, and (B) the pro forma financial
projections and forecasts of the Company and its Subsidiaries prepared by or at
the direction of the Company and delivered by the Company to the Administrative
Agent for the second half of the fiscal year ending December 31, 2013 and for
the fiscal years ending December 31, 2014 and December 31, 2015;

(vii) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Section 4.02(a) and (b) of the Credit
Agreement have been satisfied, (B) the projections and forecasts described in
§3.1(a)(vi)(B) of this Amendment were prepared in good faith upon assumptions
deemed reasonable by the Company at the time made, (C) that there has been no
event or circumstance since December 31, 2012 that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect, and (D) the current Debt Ratings; and

 

5



--------------------------------------------------------------------------------

(viii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent may reasonably require.

(b) All consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
each Loan Party of this Amendment and each of the other Loan Documents to which
it is a party shall have been obtained and shall be in full force and effect.

(c) There shall not have occurred during the period from December 31, 2012
through and including the Amendment Effective Date any event or condition that
has had or could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, and there shall be no actions,
suits, investigations, proceedings, claims or disputes pending or, to the
knowledge of the Company, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any of its Subsidiaries or against any of their properties or revenues that
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(d) Any fees due the Arrangers, Administrative Agent or any Lender, including
any arrangement fees, agency fees and upfront fees, and any expenses incurred by
the Arrangers and Administrative Agent, in each case, as agreed in writing by
the Company, required to be paid on or before the Amendment Effective Date shall
have been paid.

(e) The Company shall have paid all reasonable fees, charges and disbursements
of counsel to the Administrative Agent to the extent invoiced prior to the
Amendment Effective Date.

For purposes of determining compliance with the conditions specified in this
§3.1, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto and the Administrative Agent hereby agrees to
promptly provide the Company with a copy of any such notice received by the
Administrative Agent.

ARTICLE IV. — Representations and Warranties

§ 4.1. Representations and Warranties of the Company. In order to induce
Administrative Agent, L/C Issuers and Lenders to enter into this Amendment, the
Company represents and warrants to Administrative Agent, L/C Issuers and each
Lender that:

(a) The representations and warranties of (i) the Company contained in Article V
of the Credit Agreement and (ii) each Loan Party in any other Loan Document are
true and correct in all material respects on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Credit
Agreement.

(b) No Default has occurred and is continuing.

 

6



--------------------------------------------------------------------------------

ARTICLE V. — Miscellaneous

§ 5.1. Ratification of Agreements. The Original Agreement, as hereby amended, is
hereby ratified and confirmed in all respects. The Loan Documents, as they may
be amended or affected by this Amendment, are hereby ratified and confirmed in
all respects by each Borrower. Any reference to the Original Agreement in any
Loan Document shall be deemed to refer to the Credit Agreement. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of
Administrative Agent, any L/C Issuer or any Lender under the Credit Agreement or
any other Loan Document nor constitute a waiver of any provision of the Credit
Agreement or any other Loan Document.

§ 5.2. Loan Documents. This Amendment is a Loan Document, and all provisions in
the Credit Agreement pertaining to Loan Documents apply hereto.

§ 5.3. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

§ 5.4. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.

§ 5.5. ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

PLAINS ALL AMERICAN PIPELINE, L.P.

By:

  PAA GP LLC, its general partner

By:

  PLAINS AAP, L.P., its sole member

By:

  PLAINS ALL AMERICAN GP LLC,   its general partner

By:

  /s/ Charles Kingswell-Smith  

 

  Charles Kingswell-Smith   Vice President and Treasurer

PLAINS MIDSTREAM CANADA ULC

By:

  /s/ Charles Kingswell-Smith  

 

  Charles Kingswell-Smith   Vice President and Treasurer

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

  /s/ Angelo M. Martorana  

 

Name:

  Angelo M. Martorana

Title:

  Assistant Vice President

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

By:

 

/s/ Adam H. Fey

Name:

  Adam H. Fey

Title:

  Director

 

   S-1    PAA 2nd Amendment



--------------------------------------------------------------------------------

DNB BANK ASA GRAND CAYMAN BRANCH,

as a Lender

By:

  /s/ Cathleen Buckley  

 

Name:

  Cathleen Buckley

Title:

  Senior Vice President

By:

  /s/ Kristie Li  

 

Name:

  Kristie Li

Title:

  First Vice President JPMORGAN CHASE BANK, N.A., as a Lender

By:

  /s/ Kenneth J. Fatur  

 

Name:

  Kenneth J. Fatur

Title:

  Managing Director WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and L/C
Issuer

By:

  /s/ Jeff Cobb  

 

Name:

  Jeff Cobb

Title:

  Vice President CITIBANK, N.A., as a Lender

By:

  /s/ John Miller

Name:

  John Miller

Title:

  Vice-President MIZUHO BANK, LTD., as a Lender

By:

  /s/ Leon Mo  

 

Name:

  Leon Mo

Title:

  Authorized Signatory

 

   S-2    PAA 2nd Amendment



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Sreedhar R. Kona

Name:   Sreedhar R. Kona Title:   Vice President BNP PARIBAS, as a Lender By:  

/s/ Joe Onischuk

Name:   Joe Onischuk Title:   Managing Director By:  

/s/ David Reynolds

Name:   David Reynolds Title:   VP SUNTRUST BANK, as a Lender By:  

/s/ Andrew Johnson

Name:   Andrew Johnson Title:   Director THE BANK OF NOVA SCOTIA, as a Lender
By:  

/s/ Mark Sparrow

Name:   Mark Sparrow Title:   Director

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

By:  

/s/ Mark Oberreuter

Name:   Mark Oberreuter Title:   Vice President

 

   S-3    PAA 2nd Amendment



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Lana Gifas

Name:   Lana Gifas Title:   Director By:  

/s/ Joselin Fernandes

Name:   Joselin Fernandes Title:   Associate Director COMPASS BANK, as a Lender
By:  

/s/ Ian Payne

Name:   Ian Payne Title:   Vice President ROYAL BANK OF CANADA, as a Lender By:
 

/s/ Don J. McKinnerney

Name:   Don J. McKinnerney Title:   Authorized Signatory SOCIETE GENERALE, as a
Lender By:  

/s/ Emmanuel Chesneau

Name:   Emmanuel Chesneau Title:   Managing Director SUMITOMO MITSUI BANKING
CORPORATION, as a Lender By:  

/s/ James D. Weinstein

Name:   James D. Weinstein Title:   Managing Director

 

   S-4    PAA 2nd Amendment



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender By:  

/s/ Gumaro Tijerina

Name:   Gumaro Tijerina Title:   Director

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:  

/s/ DeVon J. Lang

Name:   DeVon J. Lang Title:   Vice President FIFTH THIRD BANK, as a Lender By:
 

/s/ Byron L. Cooley

Name:   Byron L. Cooley Title:   Executive Director ING CAPITAL LLC, as a Lender
By:  

/s/ Cheryl LaBelle

Name:   Cheryl LaBelle Title:   Managing Director

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Brett R. Schweikle

Name:   Brett R. Schweikle Title:   Senior Vice President

 

   S-5    PAA 2nd Amendment



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ David Valentine

Name:   David Valentine Title:   Vice President

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Justin M. Alexander

Name:   Justin M. Alexander Title:   Senior Vice President By:  

/s/ Joseph Rauhala

Name:   Joseph Rauhala Title:   Principal Officer

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Vice President By:  

/s/ Virginia Cosenza

Name:   Virginia Cosenza Title:   Vice President RAYMOND JAMES BANK, N.A., as a
Lender By:  

/s/ Alexander L. Rody

Name:   Alexander L. Rody Title:   Senior Vice President

 

   S-6    PAA 2nd Amendment



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Thomas Kleiderer

Name:   Thomas Kleiderer Title:   Vice President

 

   S-7    PAA 2nd Amendment



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender    Commitment      Applicable Percentage  

Bank of America, N.A.

   $ 85,000,000.00         5.3125000000 % 

DNB Bank ASA, Grand Cayman Branch

   $ 85,000,000.00         5.3125000000 % 

JPMorgan Chase Bank, N.A.

   $ 85,000,000.00         5.3125000000 % 

Wells Fargo Bank, National Association

   $ 85,000,000.00         5.3125000000 % 

Citibank, N.A.

   $ 80,000,000.00         5.0000000000 % 

Mizuho Bank, Ltd.

   $ 80,000,000.00         5.0000000000 % 

Barclays Bank PLC

   $ 75,000,000.00         4.6875000000 % 

BNP Paribas

   $ 75,000,000.00         4.6875000000 % 

SunTrust Bank

   $ 75,000,000.00         4.6875000000 % 

The Bank of Nova Scotia

   $ 75,000,000.00         4.6875000000 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 75,000,000.00         4.6875000000 % 

UBS Loan Finance LLC

   $ 75,000,000.00         4.6875000000 % 

Compass Bank

   $ 70,000,000.00         4.3750000000 % 

Royal Bank of Canada

   $ 70,000,000.00         4.3750000000 % 

Société Generalé

   $ 70,000,000.00         4.3750000000 % 

Sumitomo Mitsui Banking Corporation

   $ 70,000,000.00         4.3750000000 % 

Bank of Montreal

   $ 40,000,000.00         2.5000000000 % 

Branch Banking and Trust Company

   $ 40,000,000.00         2.5000000000 % 

Fifth Third Bank

   $ 40,000,000.00         2.5000000000 % 

ING Capital LLC

   $ 40,000,000.00         2.5000000000 % 

PNC Bank, National Association

   $ 40,000,000.00         2.5000000000 % 

Regions Bank

   $ 40,000,000.00         2.5000000000 % 

U.S. Bank National Association

   $ 40,000,000.00         2.5000000000 % 

Deutsche Bank AG New York Branch

   $ 35,000,000.00         2.1875000000 % 

Raymond James Bank, N.A.

   $ 30,000,000.00         1.8750000000 % 

Amegy Bank National Association

   $ 25,000,000.00         1.5625000000 % 

TOTAL

   $ 1,600,000,000.00         100.0000000000 % 

 

* Rounded to ten decimal places

 

      PAA 2nd Amendment